DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims are as follows:
Claims 1 – 3, and 14 – 30 are pending;
Claims 4 – 13 are cancelled;
Claims 15 – 17, 21 – 24, 26, and 27 are withdrawn;
Claims 1 – 3, 14, 18 – 20, 25, and 28 – 30 are being examined.


Election/Restriction

Applicant's election with traverse of Species 1 in the reply filed on 6/3/2022 is acknowledged.  The traversal is on the ground(s) that MPEP § 803 requires that if the search and examination of an entire application can be made without serious burden, the Examiner much examine it on the merits, even though it includes claims to distinct or independent inventions.  This argument is moot because the restriction requirement is not based on US practice, but instead is based on lack of unity. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 15 – 17, 21 – 24, 26, and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: Exothermic Element (i.e. element for exothermic heat transfer; claim 1).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
The corresponding structure is: a semiconductor element (see para 12).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The terms “cooling member” and “supporting portion” do not invoke 112(f), as they are modified by sufficient structure to perform the claimed functions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 – 3, 14, 18 – 20, 25, and 28 – 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “a shape of each of the protrusions on a cross section parallel to the second main surface is a flat shape, a longitudinal direction of the flat shape is parallel to the direction in which the cooling air is to flow” and “a shape of each of the branch pipes in the cross section parallel to the second main surface is a flat shape, a longitudinal direction of the flat shape of the branch pipes is parallel to the direction in which the cooling air is to flow.” It is unclear what limitation is being defined, as any shape created by taking a cross section is two dimensional, and is thus “a flat shape.” Furthermore, without defining what shape is formed by the cross sections of the protrusions and branch pipes, and without additional description by applicant, it is unclear what is meant by “a longitudinal direction.” Without knowing the shape, the assignment of “a longitudinal direction” is arbitrary. Additionally, “a shape” and “a flat shape” is recited with relation to the protrusions, and again with relation to the branch pipes, which the protrusions have been defined as. It is unclear how these shapes are related, are they the same or different? For the purpose of examination, Examiner notes that any protrusion or branch pipe shape will be considered to have a cross section that is a flat shape. Further, any cross section will be considered to teach a longitudinal direction of the flat shape ([and] of the branch pipes) is parallel to the direction in which the cooling air is to flow by the nature of being a two dimensional shape, thus having a longitudinal direction that may be arbitrarily assigned any orientation.
Further regarding claim 1, the term “plate-like” is a relative term which renders the claim indefinite. The term “plate-like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. .
Still further regarding claim 1, the limitation “the heat receiving block being a plate-like member” does not clarify or further limit the structure of the heat receiving block. Plate-like is a relative term that, when combined with block, is less specific than block alone, and member is a nonce term with no structural meaning.
Claims 2 – 3, 14, 18 – 20, 25, and 28 – 30 are rejected as being dependent upon an indefinite claim.

Claim 3 recites the limitation “a plurality of the headers”.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the “a plurality” of “the headers” is the same or different from the “at least one header” of claim 1.  To expedite prosecution, the limitation has been interpreted as if the “a plurality” is part of the at least one header from claim 1.
Claim 20 is rejected as being dependent on an indefinite claim.

Claim 14 recites the limitation “a plurality of the headers”.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the “a plurality” of “the headers” is the same or different from the “at least one header” of claim 1.  To expedite prosecution, the limitation has been interpreted as if the “a plurality” is part of the at least one header from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 2, 18 – 19, 25, and 28 – 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuyama (US 2004/0069461, IDS dated 11/17/2020).
Re: Claim 1, Yuyama discloses a cooling device comprising:
a heat receiving block (fig. 13, base block 1, para 53; or fig. 11, base block 1) including a first main surface (fig. 13, the left side of the base block; or fig. 11, back side of base block 1) to which an exothermic element is attached (fig. 13, semiconductor device 5 is attached to the first main surface, para 54; or fig. 11, semiconductor device 5 is attached to the back side of base block 1), and 
a second main surface located on a side opposite to the first main surface (fig. 13, the right side of base block 1; or fig. 11, the side of base block 1 that is visible), the heat receiving block being a plate like member (fig. 13, base block 1 is plate-like; or fig. 11, base block 1 is plate-like); and 
a cooling member (fig. 13, cooling member comprises fins 4, thin pipes 3, and tanks 2, para 55; or figs. 10 and 11, cooling members 22 comprises fins 4, thin pipes 3, and tanks 2) to radiate, to surrounding cooling air, heat transmitted from the exothermic element via the heat receiving block (para 55), the cooling member being attached to the second main surface (fig. 13, cooling member is attached to base block 1; or fig. 11, cooling members 22 are attached to the top of base block 1, para 81) wherein the cooling member comprises: 
a supporting portion (fig. 13 tanks 2 which are analogous to the headers of the instant application, wherein applicant states that the headers are the supporting structure, see para 13; or fig. 11, tanks 2) attached to the second main surface (fig. 13; or fig. 11, cooling members 22 are attached to the top of base block 1), and 
protrusions (fig. 13, thin pipes 3; or figs. 10 and 11, thin pipes 3) attached to the supporting portion, the protrusions extending in a direction away from the second main surface (fig. 13, thin pipes 3 extend away from base block 1, fig. 11, thin pipes 3 extend away from the base block 1), the protrusions being spaced apart in a direction in which the cooling air is to flow (fig. 1 shows protrusions 3 spaced out along the length of the header pipe 2, and fig. 13 shows multiple header pipes 2 spaced apart in a different direction – thereby disclosing protrusion spacing in both the direction of airflow and the direction perpendicular to the airflow; or fig. 11, thin pipes 3 are spaced apart in a direction parallel to the airflow direction, and in a direction perpendicular to the airflow direction), a shape of each of the protrusions on a cross section parallel to the second main surface is a flat shape (all cross sections are a flat shape, see 112b above), and
a longitudinal direction of the flat shape is parallel to the direction in which the cooling air is to flow (see 112b above, any shape satisfies this limitation), the supporting portion is at least one header extending parallel to the second main surface (fig. 2, supporting portion is tank 2 which extends in a direction parallel to the second main surface; or fig. 11, tank 2 extends parallel to the second main surface),
the protrusions (fig. 13, thin pipes 3; or fig. 11, this pipes 3) are branch pipes attached to the at least one header such that the branch pipes are spaced apart in the direction in which the cooling air is to flow (figs. 1 and 13, branch pipes are spaced apart; or fig. 11, thin pipes 3 are spaced apart in a direction parallel to the airflow direction, and in a direction perpendicular to the airflow direction), the branch pipes extending in the direction away from the second main surface (fig. 13, thin pipes 3 extend away from base block 1; or figs. 10 and 11, thin pipes 3 extend away from base block 1), the branch pipes communicating with the header, the cooling member further comprises a refrigerant that is to be sealed inside the at least one header and the branch pipes (see para 15, working fluid is sealed in to the tank 2 and can move between protrusions 3), the refrigerant being in a gas-liquid two-phase state (para 9, working fluid can be gaseous or liquid), a shape of each of the branch pipes in the cross section parallel to the second main surface is a flat shape (all cross sections are a flat shape, see 112b above), and
a longitudinal direction of the flat shape of the branch pipes is parallel to the direction in which the cooling air is to flow (see 112b above, any shape satisfies this limitation).
Re: Claim 2, Yuyama discloses further comprising fins (fins 4, fig. 13; or fins 4, figs. 10 and 11) attached to the branch pipes (fig. 13, see para 51; or figs. 10 and 11).
Re: Claim 18, Yuyama discloses the shape of each of the branch pipes in the cross section parallel to the second main surface is an elliptical shape (fig. 13, the branch pipes are at angle Ө with respect to the second main surface – the right side of base block 1 – and the branch pipes 3 have a circular cross section, see fig. 11 which represents the same heat pipe heat exchanger as fig. 13 but is horizontally mounted, para 84. When a cylinder – such as branch pipes 3 – is cut by a plane whose normal vector is not colinear or parallel with the longitudinal axis of the cylinder, the intersecting shape is an ellipse), and a major axis of the elliptical shape is parallel to the direction in which the cooling air is to flow (fig. 13, air flows in the up/down direction, and since the section plane is parallel with the second main surface the major axis is parallel with the airflow direction; figs. 3 and 11 show the intended airflow direction of the heat pipe heat exchanger which is perpendicular to the axis of the header 2, and the embodiment of fig. 13 is a vertically mounted version of the same invention, see para 84).
Re: Claim 19, Yuyama discloses the shape of each of the branch pipes in the cross section parallel to the second main surface is an elliptical shape (fig. 13, the branch pipes are at angle Ө with respect to the second main surface – the right side of base block 1 – and the branch pipes 3 have a circular cross section, see fig. 11 which represents the same heat pipe heat exchanger as fig. 13 but is horizontally mounted, para 84. When a cylinder – such as branch pipes 3 – is cut by a plane whose normal vector is not colinear or parallel with the longitudinal axis of the cylinder, the intersecting shape is an ellipse), and a major axis of the elliptical shape is parallel to the direction in which the cooling air is to flow (fig. 13, air flows in the up/down direction, and since the section plane is parallel with the second main surface the major axis is parallel with the airflow direction; figs. 3 and 11 show the intended airflow direction of the heat pipe heat exchanger which is perpendicular to the axis of the header 2, and the embodiment of fig. 13 is a vertically mounted version of the same invention, see para 84).
Re: Claim 25, Yuyama discloses a shape of the header in a cross section perpendicular to a direction in which the header extends is a circular shape (para 25, cross section of tanks 2 is preferable circular).
Re: Claim 28, Yuyama discloses the at least one header (fig. 13, tanks 2) extends in the direction in which the cooling air is to flow (fig. 13, cooling air flows up and down, tanks 2 diameter extends up and down).
Re: Claim 29, Yuyama discloses wherein the direction in which the cooling air is to flow is a horizontal direction (fig. 11 is a top view, see para 44, thus the indicated airflow direction is horizontal).
Re: Claim 30, Yuyama discloses wherein the direction in which the cooling air is to flow is a vertical direction (fig. 13, figs. 3 and 11 show the intended airflow direction of the heat pipe heat exchanger which is perpendicular to the axis of the headers 2, and the embodiment of fig. 13 is a vertically mounted version of the same invention, see para 84).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yuyama (US 2004/0069461) in view of Isemura (WO 2014/092057, IDS dated 11/17/2020).
Re: Claim 3, Yuyama discloses a plurality of the headers (fig. 13, tanks 2) is attached to the second main surface (fig. 13, right side of base block 1), and the branch pipes are attached to the headers (fig. 13, branch pipes 3 are attached to tanks 2).
Yuyama is silent on a plurality of the headers is attached to the second main surface, such that the headers are spaced apart in a direction perpendicular to the direction in which the cooling air is to flow. However Isemura teaches a cooling device wherein the headers (horizontal portion of heat pipe 3, fig. 2) are spaced apart in a direction perpendicular to the direction in which the cooling air is to flow (fig. 2, cooling air travels in the direction of the arrows, and the headers and spaced apart in a perpendicular direction). 
Therefore, in view of Isemura’s teaching, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the heat pipe heat exchanger of Yuyama with the headers are spaced apart in a direction perpendicular to the direction in which the cooling air is to flow as taught by Isemura. Such would provide the benefit of improving the cooling effect of the heat transfer device (see pg 31 para 10 of the attached document with the English translation included).
Re: Claim 14, Yuyama discloses a plurality of the headers (fig. 13, tanks 2) is attached to the second main surface (fig. 13, right side of base block 1), and the branch pipes (fig. 13, thin pipes 3) are attached to the headers (fig. 13).
Yuyama is silent on the headers are spaced apart in a direction perpendicular to the direction in which the cooling air is to flow. However Isemura teaches a cooling device wherein the headers (horizontal portion of heat pipe 3, fig. 2) are spaced apart in a direction perpendicular to the direction in which the cooling air is to flow (fig. 2, cooling air travels in the direction of the arrows, and the headers and spaced apart in a perpendicular direction). 
Therefore, in view of Isemura’s teaching, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the heat pipe heat exchanger of Yuyama with the headers are spaced apart in a direction perpendicular to the direction in which the cooling air is to flow as taught by Isemura. Such would provide the benefit of improving the cooling effect of the heat transfer device (see pg 31 para 10 of the attached document with the English translation included ).
Re: Claim 20, Yuyama in view of Isemura teaches the shape of each of the branch pipes in the cross section parallel to the second main surface is an elliptical shape (Yuyama fig. 13, the branch pipes are at angle Ө with respect to the second main surface – the right side of base block 1 – and the branch pipes 3 have a circular cross section, see fig. 11 which represents the same heat pipe heat exchanger as fig. 13 but is horizontally mounted, para 84. When a cylinder – such as branch pipes 3 – is cut by a plane whose normal vector is not colinear or parallel with the longitudinal axis of the cylinder, the intersecting shape is an ellipse), and a major axis of the elliptical shape is parallel to the direction in which the cooling air is to flow ( Yuyama fig. 13, air flows in the up/down direction, and since the section plane is parallel with the second main surface the major axis is parallel with the airflow direction; figs. 3 and 11 show the intended airflow direction of the heat pipe heat exchanger which is perpendicular to the axis of the header 2, and the embodiment of fig. 13 is a vertically mounted version of the same invention, see para 84).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C PILLOW whose telephone number is (571)272-6112. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER C PILLOW/            Examiner, Art Unit 3763                                                                                                                                                                                            

/TAVIA SULLENS/            Primary Examiner, Art Unit 3763